Citation Nr: 1617248	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for frostbite residuals of the hands.

2. Entitlement to service connection for frostbite residuals of the feet.

3. Entitlement to a disability rating in excess of 10 percent for onychomycosis of the toenails, previously described as epidermophytosis.

4. Entitlement to a compensable disability rating for eczematoid dermatitis in remission, claimed as a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to July 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this matter in December 2015.  However, as is discussed below, the Board finds that further development is needed, and therefore, the appeal is remanded again. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims for VA examinations in December 2015.  In a January 2016 letter, the Veteran was instructed to contact the RO regarding his examinations and provide an updated telephone number.  There is no evidence that the Veteran responded to the January 2016 letter.  In a February 2016 Supplemental Statement of the Case (SSOC), the RO indicated that the Veteran failed to show for scheduled examinations at the Bronx VA Medical Center.  

The record does not reflect that the Veteran received notification of any scheduled examinations.  Furthermore, in February and March 2016, the Veteran submitted statements indicating that he changed his address.  Therefore, it is unclear whether the Veteran received proper notice of the date and time of the examinations.  As such, VA examinations should be scheduled and the Veteran should be notified at the correct address now of record.

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Schedule the Veteran for a VA examination with an appropriate examiner competent to evaluate the current severity of the Veteran's onychomycosis and skin disabilities.  Ensure that notification of the date and time of the examinations are sent to the Veteran's current address.  The skin examination should be conducted during an active stage of the condition, if possible.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the onychomycosis and skin disabilities. The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The claims file must be made available to, and reviewed by, the examiner.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed residuals of frostbite of the hands and feet.  Ensure that notification of the date and time of the examination is sent to the Veteran's current address.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Clearly describe all diagnoses related to the Veteran's residuals of frostbite of the hands and feet.

(b) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any identified disabilities are etiologically related to active duty service, to include the Veteran's reports of frostbite?

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4. Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




